Exhibit 10.7.8



AMENDED AND RESTATED EMPLOYMENT AGREEMENT



This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of December 15, 2009 by and between NewAlliance Bank, a
Connecticut savings bank (the “Bank”), and Donald T. Chaffee (the “Executive”).

W I T N E S S E T H :



WHEREAS, the Executive is currently employed as the Executive Vice President and
Chief Credit Officer of the Bank pursuant to an employment agreement between the
Bank and the Executive originally entered into as of April 1, 2004 and most
recently amended and restated effective September 25, 2007 (the “Employment
Agreement”);

WHEREAS, the Bank desires to amend and restate the Employment Agreement in order
to (i) make changes to comply with Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), (ii) revise the definition of “cause” and
(iii) make certain other changes;

WHEREAS, NewAlliance Bancshares, Inc., a business corporation organized under
the laws of the State of Delaware and the holding company of the Bank (the
“Company”), and the Bank desire to ensure that the Company and the Bank are
assured of the continued availability of the Executive’s services as provided in
this Agreement, with the Bank also referred to herein as the “Employer”; and

WHEREAS, the Executive is willing to serve the Company and the Bank on the terms
and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Employer and the Executive hereby agree as
follows:

SECTION 1.    EFFECTIVE DATE; EMPLOYMENT.

This Agreement shall be effective on the date first written above (the
“Effective Date”), provided that all changes previously made to comply with
Section 409A of the Code, including without limitation changes to Sections 9, 10
and 11 of the Agreement, shall be retroactively effective to January 1, 2005;
and provided further that no retroactive change shall affect the compensation or
benefits previously provided to the Executive. The Bank agrees to employ the
Executive, and the Executive hereby agrees to such employment, during the period
and upon the terms and conditions set forth in this Agreement.

SECTION 2.    EMPLOYMENT PERIOD.

(a) The terms and conditions of this Agreement shall be and remain in effect
during the period of two years beginning on April 1, 2009 (the “Commencement
Date”) and ending on the second

--------------------------------------------------------------------------------


anniversary of the Commencement Date (the “Initial Term”), plus such extensions,
if any, as are provided pursuant to Section 2(b) hereof (the “Employment
Period”).

(b) Except as provided in Section 2(c), prior to the first annual anniversary of
the Commencement Date and each annual anniversary thereafter, the Board of
Directors of the Employer shall consider and review (after taking into account
all relevant factors, including the Executive’s performance and any
recommendation of the Chief Executive Officer) a one-year extension of the term
of this Agreement, and the term shall continue to extend each year (beginning
with the first annual anniversary date) if the Board of Directors so approves
such extension, unless the Executive gives written notice to the Employer of the
Executive’s election not to extend the term, with such notice to be given by the
Executive not less than ninety (90) days prior to any such anniversary date. If
the Board of Directors elects not to extend the term, it shall give written
notice of such decision to the Executive not less than ninety (90) days prior to
any such anniversary date. If the Executive does not receive such notice, the
Executive may, by written notice given at any time during the ninety (90) days
prior to the relevant anniversary date, request from the Board of Directors
written confirmation that the term has been extended and, if such confirmation
is not received by the Executive within thirty (30) days after the request
therefor is made, the Executive may treat the term as having not been extended.
Upon termination of the Executive’s employment with the Employer for any reason
whatsoever, any annual extensions provided pursuant to this Section 2(b), if not
theretofore discontinued, shall automatically cease. In addition, no annual
renewals shall extend beyond the Executive’s 65th birthday, and in no event
shall the Employment Period extend beyond the Executive’s 65th birthday. All
actions to be taken by the Board of Directors under this Section 2(b) may be
taken by the Compensation Committee of the Board of Directors.

(c) Nothing in this Agreement shall be deemed to prohibit the Employer at any
time from terminating the Executive’s employment during the Employment Period
with or without notice for any reason, provided, however, that the relative
rights and obligations of the Employer and the Executive in the event of any
such termination, including any requirements with respect to prior notice of
such termination, shall be determined under this Agreement.

SECTION 3.    DUTIES.

Throughout the Employment Period, the Executive shall serve as Executive Vice
President and Chief Credit Officer of the Bank, having such power, authority and
responsibility and performing such duties as are prescribed by or under the
Bylaws of the Bank and as are customarily associated with such position or,
irrespective of the office, title or other designation, if any, a position with
responsibilities and powers substantially identical to such position with the
Bank. During the Initial Term (and thereafter in the discretion of the Chief
Executive Officer), the Executive shall report directly to the Chief Executive
Officer of the Bank. The Executive shall devote his full business time,
attention, skills and efforts (other than during weekends, holidays, vacation
periods, and periods of illness or leaves of absence and other than as permitted
or contemplated by Section 7 hereof) to the business and affairs of the Employer
and shall use his best efforts to advance the interests of the Employer.

2

--------------------------------------------------------------------------------


SECTION 4.    CASH AND OTHER COMPENSATION.

(a) In consideration for the services to be rendered by the Executive hereunder,
the Bank shall pay to him a salary of two hundred seventy five thousand five
hundred and fifty dollars ($275,550) annually (“Base Salary”) as of the date of
restatement of this Agreement. The Executive’s Base Salary shall be payable in
approximately equal installments in accordance with the Bank’s customary payroll
practices for senior officers. Base Salary shall include any amounts of
compensation deferred by the Executive under any tax-qualified retirement or
welfare benefit plan or any other deferred compensation arrangement. The
Compensation Committee of the Board of Directors of the Bank (the “Bank Board”)
shall review the Executive’s annual rate of salary at such times during the
Employment Period as it deems appropriate, but not less frequently than once
every twelve months, and may, in its discretion, approve an increase therein.
Such review of the Executive’s Base Salary shall take into account not only the
Executive’s performance as well as the Employer’s performance since the date of
the last review conducted pursuant to this Section 4(a) but also shall take into
consideration the salaries of similar situated officers at comparably situated
financial institutions as determined by the Compensation Committee thereof as
well as any recommendation of the Chief Executive Officer. In addition to
salary, the Executive may receive other cash compensation from the Employer for
services hereunder at such times, in such amounts and on such terms and
conditions as the Bank Board may determine from time to time. Any increase in
the Executive’s annual salary shall become the Base Salary of the Executive for
purposes hereof. The Executive’s Base Salary as in effect from time to time
cannot be decreased by the Employer without the Executive’s express prior
written consent.

(b) The Executive shall be entitled to participate in an equitable manner with
all other executive officers of the Employer in discretionary bonuses to
executive officers as authorized by the Bank Board. No other compensation
provided for in this Agreement shall be deemed a substitute for the Executive’s
right to participate in such bonuses when and as declared by the Bank Board. In
connection with the foregoing, under the terms of the Bank’s Executive Incentive
Plan (the “EIP”), annual cash bonuses can be awarded to the Executive in an
amount equal to up to 200% of the Executive’s Base Salary as in effect at the
start of the EIP’s plan year to which the bonus relates. The Compensation
Committee of the Bank Board shall make an annual determination of the exact
percentage of Base Salary to be used with respect to the possible bonus, if any,
to be paid to the Executive for the relevant plan year and shall notify the
Executive by the end of January of the EIP’s plan year to which such percentage
shall be applicable.

SECTION 5.    EMPLOYEE BENEFIT PLANS AND PROGRAMS.

(a) During the Employment Period, the Executive shall be treated as an employee
of the Bank and shall be entitled to participate in and receive benefits under
any and all qualified or non-qualified retirement, pension, savings or
profit-sharing plans covering employees of the Bank (including but not limited
to the Company’s Employee Stock Ownership Plan (the “ESOP”), the Bank’s defined
benefit Pension Plan, the Bank’s 401(k) Plan, the Supplemental Executive
Retirement Plans for the ESOP and the 401(k) Plan, the Bank’s 2004 Supplemental
Executive Retirement Plan and

3

--------------------------------------------------------------------------------


any other similar plans that may be adopted in the future), any and all group
life, health (including hospitalization, medical and major medical), dental,
accident and long-term disability insurance plans, and any other employee
benefit and compensation plans (including, but not limited to, the EIP and any
incentive compensation plans or program or any stock benefit plans) as may from
time to time be maintained by, or cover employees of, the Bank, in accordance
with the terms and conditions of such employee benefit plans and programs and
compensation plans and programs and consistent with the Bank’s customary
practices. Nothing paid to the Executive under any such plan or program will be
deemed to be in lieu of other compensation to which the Executive is entitled
under this Agreement.

(b) During the Employment Period, the Bank shall provide the Executive with an
expense allowance (“Expense Allowance”) payable monthly equal to $500 per month
to pay for the costs of an automobile. Such Expense Allowance shall take into
account the federal and state income tax effect on the Executive of receipt of
such allowance. In the event that with respect to a given calendar year
occurring during the term of this Agreement, the Executive believes that he
drove during such year Business Miles (as hereinafter defined) in excess of the
Covered Business Miles (as hereinafter defined) in connection with the business
of the Bank and wishes to seek reimbursement as provided herein for such excess,
then within 40 days after the end of such calendar year, the Executive shall
provide information to the Bank (as well as any additional information as the
Bank may reasonably request in order to review the Executive’s claim) with
respect to the number of miles driven in the such calendar year in connection
with the business of the Bank (“Business Miles”). In the event the number of
Business Miles driven during such calendar year is determined by the Bank to be
more than 3,600 (“Covered Business Miles”), the Bank will provide the Executive
an additional reimbursement for the Business Miles in excess of the Covered
Business Miles at a rate equal to the standard mileage rate as published by the
Internal Revenue Service for the period in which the excess Business Miles were
incurred (“Reimbursement Rate”), with such reimbursement to be provided no later
than March 15 of the year immediately following the year in which the excess
Business Miles were incurred. The Expense Allowance, the Covered Business Miles
and the Reimbursement Rate shall be reviewed annually by the Compensation
Committee of the Bank Board and, if increased, shall be reflected in an addendum
hereto. Notwithstanding the foregoing, nothing herein shall be deemed to impose
upon the Bank or obviate the Executive’s obligation, legal or otherwise, to
maintain liability insurance with respect to the Executive’s personal use of an
automobile.

(c) The Bank shall provide and pay for a parking space for Executive in the
Bank’s main office parking garage or, if such space shall become unavailable due
to tenant commitments or otherwise, in an alternative convenient closed parking
garage.

(d) The Executive shall be entitled to paid holidays and paid vacations
consistent with the Bank’s policy for executive officers.

(e) The Bank shall provide during the term of this Agreement, subject to the
limitations set forth herein, for the Executive to receive, at the Employer’s
expense, the services of a tax professional and a personal financial planning
professional (which may be the same person or entity for both services) (the
“Tax Service Professional”) selected by the Employer and reasonably satisfactory
to

4

--------------------------------------------------------------------------------


the Executive. Subject to the limitations set forth herein, if the Employer does
not specify a Tax Services Professional reasonably acceptable to the Executive,
the Executive will be entitled to use the services of a Tax Services
Professional of his choosing and seek reimbursement by the Employer for the
reasonable cost of such Tax Service Professional actually incurred by the
Executive. The services to be provided shall include (i) the preparation of all
required federal, state and local personal income tax returns, (ii) advice with
respect to federal, state and local income tax treatment of cash and other forms
of compensation paid to the Executive by the Employer and (iii) investment and
retirement counseling and estate planning. Notwithstanding the foregoing, the
annual cost to the Employer of providing the services to the Executive of such
Tax Service Professional, whether such Tax Service Professional is selected by
the Employer or the Executive, shall not exceed $2,000 (the “Annual Cost”),
prior to any adjustment for income tax effects of reimbursement for such
expense. Reimbursement of the Executive for the Annual Cost shall take into
account the federal and state income tax effect on the Executive of receipt of
such Annual Cost, and such reimbursement shall be paid promptly by the Employer
and in any event no later than March 15 of the year immediately following the
year in which the Annual Cost was incurred. The Annual Cost shall be reviewed
annually by the Compensation Committee of the Bank Board and, if increased,
shall be reflected in an addendum hereto.

SECTION 6.    INDEMNIFICATION AND INSURANCE.

(a) During the Employment Period and for a period of six years thereafter, the
Employer shall cause the Executive to be covered by and named as an insured
under any policy or contract of insurance obtained by it to insure its directors
and officers against personal liability for acts or omissions in connection with
service as an officer or director of the Employer or service in other capacities
at the request of the Employer. The coverage provided to the Executive pursuant
to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Employer or any successors.

(b) To the maximum extent permitted under applicable law, the Employer shall
indemnify the Executive against and hold the Executive harmless from any costs,
liabilities, losses and exposures that may be incurred by the Executive in his
capacity as a director or officer of the Employer or any subsidiary or
affiliate.

SECTION 7.    OUTSIDE ACTIVITIES.

The Executive may (a) serve as a member of the boards of directors of such
business, community and charitable organizations as the Executive may disclose
to and as may be approved by the Employer (which approval shall not be
unreasonably withheld), and (b) perform duties as a trustee or personal
representative or in any other fiduciary capacity, provided that in each case
such service shall not materially interfere with the performance of the
Executive’s duties under this Agreement or present any conflict of interest. The
Executive may also engage in personal business and investment activities which
do not materially interfere with the performance of the Executive’s duties
hereunder, provided that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Employer
and generally applicable to all similarly situated executives.

5

--------------------------------------------------------------------------------


If the Executive is discharged or suspended, or is subject to any regulatory
prohibition or restriction with respect to participation in the affairs of the
Bank, the Executive shall not directly or indirectly provide services to or
participate in the affairs of the Bank in a manner inconsistent with the terms
of such discharge or suspension or any applicable regulatory order.

SECTION 8.    WORKING FACILITIES AND EXPENSES.

It is understood by the parties that the Executive’s principal place of
employment shall be at the Bank’s principal executive office located in New
Haven, Connecticut, or at such other Bank Board approved location within 50
miles of the address of such principal executive office, or at such other
location as the Employer and the Executive may mutually agree upon. The Employer
shall provide the Executive at his principal place of employment with a private
office, secretarial services and other support services and facilities suitable
to his position with the Employer and necessary or appropriate in connection
with the performance of his assigned duties under this Agreement. The Employer
shall reimburse the Executive for his ordinary and necessary business expenses
attributable to the Employer’s business, including, without limitation, the
Executive’s travel and entertainment expenses incurred in connection with the
performance of his duties for the Employer under this Agreement, in each case
upon presentation to the Employer of an itemized account of such expenses in
such form as the Employer may reasonably require, and such reimbursement shall
be paid promptly by the Employer and in any event no later than March 15 of the
year immediately following the year in which the expenses were incurred.

SECTION 9.    TERMINATION OF EMPLOYMENT WITH BENEFITS.

(a) Subject to Sections 9(b) and 9(c), the Executive shall be entitled to the
benefits described in Section 9(b) in the event that:

(i) his employment with the Bank terminates during the Employment Period as a
result of the Executive’s termination for Good Reason (as defined in Section
9(a)(i)(A) and (B) of this Agreement), which shall mean a termination based on
the following:

(A) any material breach of this Agreement by the Employer, including without
limitation any of the following: (1) a material diminution in the Executive’s
base compensation, (2) a material diminution in the Executive’s authority,
duties or responsibilities as prescribed in Section 3, or (3) a material
diminution in the authority, duties or responsibilities of the officer to whom
the Executive is required to report, or

(B) any material change in the geographic location at which the Executive must
perform his services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall

6

--------------------------------------------------------------------------------


thereafter have the right to remedy the condition within thirty (30) days of the
date the Employer received the written notice from the Executive. If the
Employer remedies the condition within such thirty (30) day cure period, then no
Good Reason shall be deemed to exist with respect to such condition. If the
Employer does not remedy the condition within such thirty (30) day cure period,
then the Executive may deliver a notice of termination for Good Reason at any
time within sixty (60) days following the expiration of such cure period; or

(ii) the Executive’s employment with the Employer is terminated by the Bank
during the Employment Period for any reason other than for “cause,” death or
“Disability,” as provided in Section 10(a).

(b) Subject to Section 9(c), and provided that no Change in Control (as defined
in Section 11(a) hereof) has occurred, the Employer shall pay and provide to the
Executive (or, in the event of his subsequent death, to his estate) the
following severance benefits for the period beginning on the date that his
employment terminates and ending on either (i) the last day of the Employment
Period or (ii) 24 months subsequent to the date of termination, whichever period
is greater (the “Severance Benefits Period”):

(i) his earned but unpaid Base Salary (including, without limitation, all items
which constitute wages under applicable law and the payment of which is not
otherwise provided for in this Section 9(b)) as of the date of the termination
of his employment, with such payment to be made at the time and in the manner
prescribed by law applicable to the payment of wages but in no event later than
30 days after termination of employment;

(ii) the benefits, if any, to which he is entitled under the employee benefit
plans and programs and compensation plans and programs maintained for the
benefit of the Bank’s officers and employees (such benefits not to include the
expense allowance provided by Section 5(b)) through the date of the termination
of his employment;

(iii) continued group life, health, dental and accident insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Severance Benefits Period,
coverage equivalent to the coverage to which he would have been entitled under
such plans if he had continued to be employed during such period; provided that
any insurance premiums payable by the Employer or any successors pursuant to
this Section 9(b)(iii) shall be payable at such times and in such amounts as if
the Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year;

(iv) a lump sum cash amount equal to the projected cost to the Employer of
providing group long-term disability insurance benefits to the Executive for the
Severance Benefits

7

--------------------------------------------------------------------------------


Period, with the projected cost to the Employer to be based on the costs
incurred as of the date of termination as determined on an annualized basis;

(v) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value of (A) the Executive’s Annual
Compensation (as hereinafter defined) multiplied by (B) a fraction which is
either (1) the number of days left in the Employment Period if Executive had not
been terminated or (2) 730, whichever is greater, divided by 365, using a
discount rate equal to the short-term applicable federal rate (determined under
Section 1274(d) of the Code) as published by the Internal Revenue Service (the
“IRS”) for the month in which the termination of employment occurs, compounded
monthly;

(vi) a lump sum cash amount equal to the pro rata portion of any annual
performance bonus awarded to the Executive under the Bank’s EIP (or such other
short-term incentive compensation plan(s) that the Employer may adopt subsequent
to the date hereof as a replacement therefor) and earned with respect to the
calendar year in which the termination of employment occurs, provided that (a)
the amount of the bonus earned shall be determined based on the extent to which
the performance objectives with respect to the bonus were met during the
calendar year in which such termination of employment occurs; (b) the amount of
the bonus earned shall be pro rated by multiplying the amount of the earned
bonus by a fraction, the numerator of which is the number of days elapsed in the
calendar year as of the date of termination of the Executive’s employment and
the denominator is 365; and (c) such earned pro rated target bonus shall be paid
no later than March 15th of the year following the year in which the termination
of employment occurs; and

(vii) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the IRS for the month in which the
termination of employment occurs, of the excess, if any, of:

(A) the value of the aggregate benefits to which he would be entitled under any
and all qualified defined benefit pension plans and non-qualified plans related
thereto maintained by, or covering employees of, the Bank if he were 100% vested
thereunder and had continued to be employed during the Severance Benefits Period
at the highest annual rate of Base Salary achieved during the Employment Period;
over

(B) the value of the benefits to which he is actually entitled under such
defined benefit pension plans as of the date on which his employment terminates;
such present values to be determined using the mortality tables prescribed under
Section 415(b)(2)(E)(v) of the Code; and

(viii) a lump sum cash amount, payable within 30 days following termination of
employment, equal to the present value, determined by using a discount rate
equal to the short-term applicable federal rate (determined under Section
1274(d) of the Code) as published by the

8

--------------------------------------------------------------------------------


IRS for the month in which the termination of employment occurs, of the
additional employer contributions to which he would have been entitled under any
and all qualified defined contribution plans and non-qualified plans related
thereto maintained by, or covering employees of, the Bank as if he were 100%
vested thereunder and had continued to be employed during the Severance Benefits
Period at the highest annual rate of Base Salary achieved during the Employment
Period and making the maximum amount of employee contributions, if any, required
or permitted under such plan or plans, provided that no payments shall be made
pursuant to this subsection (viii) with respect to the Company’s ESOP if the
ESOP is terminated effective as of a date within one year of the date of the
termination of the Executive’s employment, with the Executive to reimburse the
Employer for any such payments previously made within 30 days of the Executive’s
receipt of a request for reimbursement from the Employer.

The Executive’s “Annual Compensation” for purposes of this Agreement shall be
deemed to mean the sum of (i) the Executive’s Base Salary in effect as of the
date of termination of his employment and (ii) the highest amount of annual cash
incentive compensation earned by the Executive from the Employers or any
subsidiary or affiliate thereof during any of the three calendar years
immediately preceding the calendar year in which the date of termination occurs.

The Employer and the Executive further agree that the Employer may condition the
payments and benefits (if any) due under Sections 9(b)(iii), (iv), (v), (vi),
(vii) and (viii) on the receipt of the Executive’s resignation from any and all
positions which he holds as an officer, director or committee member with
respect to the Employer or any of its subsidiaries or affiliates and to the
execution of a general release by the Executive.

(c) The Executive shall not be required to mitigate the amount of any benefits
provided pursuant to the provisions of Section 9(b) by seeking other employment
or otherwise. However, if the Executive becomes or is employed by another
employer subsequent to the first year following termination, any compensation
received by the Executive subsequent to the first year following termination
through the end of the Severance Benefits Period shall be offset dollar for
dollar against the Employer’s obligations set forth in Section 9(b) except with
respect to Section 9(b)(iii) with the Executive to reimburse the Employer the
amount of the offset with respect to amounts previously paid by the Employer
within 30 days of the Executive’s receipt of a request for reimbursement from
the Employer. In addition, if the Executive becomes employed by another entity
subsequent to termination hereunder, and under the terms of such employment is
entitled to benefits substantially similar to those provided in Section
9(b)(iii), the Employer will not be required to continue provision of the
benefits set forth in said Section 9(b)(iii) for the remainder of the Severance
Benefits Period.

SECTION 10.  TERMINATION WITHOUT ADDITIONAL EMPLOYER LIABILITY.

(a) In the event that the Executive’s employment with the Employer shall
terminate during the Employment Period on account of:

9

--------------------------------------------------------------------------------


(i) the discharge of the Executive for “cause,” which, for purposes of this
Agreement, shall mean a discharge because the Bank Board determines that the
Executive has: (A) willfully failed to perform his assigned duties under this
Agreement, other than any failure resulting from the Executive’s incapacity due
to physical or mental injury or illness; (B) committed an act involving moral
turpitude in the course of his employment with the Employer and its subsidiaries
or affiliates; (C) committed a willfully dishonest act intended to result in
substantial personal enrichment of himself or others at the expense of either
the Company or the Bank; (D) engaged in willful misconduct or fraud; (E)
breached his fiduciary duties for personal profit; (F) willfully violated, in
any material respect, any law, rule or regulation (other than traffic violations
or similar offenses), written agreement or final cease-and-desist order with
respect to his performance of services for the Bank, as determined by the Bank
Board; (G) materially breached the terms of this Agreement and failed to cure
such material breach during a 15-day period following the date on which the Bank
Board gives written notice to the Executive of the material breach; (H) been
convicted of a felony; or (I) become the subject of any proceeding initiated by
a federal or state banking agency to remove him from office;

(ii) the Executive’s voluntary resignation from employment (including voluntary
retirement) with the Bank for reasons other than Good Reason as specified in
Section 9(a)(i); or

(iii) the death of the Executive while employed by the Bank, or the termination
of the Executive’s employment because of “Disability” as defined in Section
10(c) below;

then in any of the foregoing events, the Employer shall have no further
obligations under this Agreement, other than (A) the payment to the Executive of
his earned but unpaid compensation as of the date of the termination of his
employment, (B) the payment to the Executive of the benefits to which he is
entitled under all applicable employee benefit plans and programs and
compensation plans and programs as of the date of termination of his employment,
and (C) the provision of such other benefits, if any, to which he is entitled as
a former employee under the Bank’s and/or the Company’s employee benefit plans
and programs and compensation plans and programs.

(b) For purposes of this Section 10, no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bank Board or based upon the written advice of counsel for the
Employer shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Employer. The
cessation of employment of the Executive shall not be deemed to be for “cause”
within the meaning of Section 10(a)(i) unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of three-fourths of the members of the Bank Board at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before such Board), finding that, in the good faith
opinion of such Board, the Executive is guilty of the conduct described in
Section 10(a)(i) above, and specifying the particulars thereof in detail.

10

--------------------------------------------------------------------------------


(c) “Disability” shall be deemed to have occurred if the Executive: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank.

(d) During any period in which the Executive is absent due to physical or mental
impairment, the Employer may, without breaching this Agreement, appoint another
person or persons to act as interim Executive Vice President pending the
Executive’s return to his duties on a full-time basis hereunder or his
termination as a result of such Disability. Prior to the Executive’s employment
being terminated due to Disability under Section 10(e) hereof, the Executive
shall continue to receive his full Base Salary, bonuses and other benefits to
which he is entitled under this Agreement, including continued participation in
all employee benefit plans and programs.

(e) The Employer may provide notice to the Executive in writing that it intends
to terminate the Executive’s employment under this Agreement, with the
termination date to be on or after the date that the Executive is deemed to have
a Disability. At the time his employment hereunder is terminated due to
Disability, (i) the Executive shall not be entitled to any payments or benefits
pursuant to Sections 4 and 5 hereof for periods subsequent to such date of
termination, and (ii) the Executive shall become entitled to receive the
Disability payments that may be available under any applicable long-term
disability plan or other benefit plan.

SECTION 11.  PAYMENTS UPON A CHANGE IN CONTROL.

(a) The term “Change in Control” shall mean a change in the ownership of the
Company or the Bank, a change in the effective control of the Company or the
Bank or a change in the ownership of a substantial portion of the assets of the
Company or the Bank, in each case as provided under Section 409A of the Code and
the regulations thereunder. In no event, however, shall a Change in Control be
deemed to have occurred as a result of any acquisition of securities or assets
of the Company, the Bank, or a subsidiary of either of them, by the Company, the
Bank, or any subsidiary of either of them, or by any employee benefit plan
maintained by any of them.

(b) If the Executive’s employment by the Employer shall be terminated subsequent
to a Change in Control and during the term of this Agreement by (i) the Employer
for other than Cause, Disability, retirement or the Executive’s death or (ii)
the Executive for Good Reason as defined in Section 9(a)(i) hereof, then the
Employer shall pay to the Executive a severance benefit in a lump sum payment,
within five (5) days after the effective time of such termination of employment,
equal to the sum of (i) three times his Base Salary as of the date of
termination of his employment, (ii) three times the highest level of cash
incentive compensation earned by the Executive from the Employer or any
subsidiary thereof in any one of the three calendar years immediately preceding
the year in which the

11

--------------------------------------------------------------------------------


termination occurs, (iii) the amounts specified in Sections 9(b)(i), (ii), (iv),
(vii) and (viii) (notwithstanding any contrary language contained therein with
respect to payment being over a longer time period) except in calculating the
amount of such benefits, to the extent applicable, the Severance Benefits Period
will be for a period of three years commencing on the date of the termination of
the Executive’s employment, and (iv) unless the EIP or any successor plan
provides otherwise with respect to the payment of bonuses upon a Change in
Control, the amount specified in Section 9(b)(vi) hereof at the time specified
in such section. In addition, for purposes of calculating the amount due
pursuant to clause (ii) above, bonuses earned under the Bank’s Performance Unit
Plan will not be included in calculating the highest level of cash incentive
compensation. In addition, the Employer shall provide the Executive with the
benefits provided for in Section 9(b)(iii) for the Severance Benefits Period, as
adjusted above to be a period of three years subsequent to termination of
employment, subject to compliance with the last proviso clause contained in such
subsection. In the event that the Employer is unable to provide the benefits set
forth in said Section 9(b)(iii) due to the change in the Executive’s status to
that of a non-employee, the Employer shall include in the lump sum payment due
pursuant to the terms of this Section 11(b) the value of the benefits required
to be provided by said Section 9(b)(iii) for the Severance Benefits Period as
amended by this Section 11(b). The severance and other benefits payable pursuant
to this Section 11(b) shall not be subject to reduction pursuant to the
provisions of Section 9(c).

SECTION 12.  LIMITATION ON CHANGE IN CONTROL PAYMENT.

In the event that:

(i)

 
the aggregate payments or benefits to be made or afforded to the Executive
pursuant to this Agreement, together with other payments and benefits which the
Executive has a right to receive from the Employer, which are deemed to be
parachute payments as defined in Section 280G of the Code, or any successor
thereof (the “Termination Benefits”), would be deemed to include an “excess
parachute payment” under Section 280G of the Code; and
     

(ii)

 
if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive’s “base amount,” as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the marginal
rate of any applicable state, local and federal income tax and the
Non-Triggering Amount would be greater than the aggregate value of the
Termination Benefits (without such reduction) minus (i) the amount of tax
required to be paid by the Executive thereon by Section 4999 of the Code and
further minus (ii) the product of the Termination Benefits and the marginal rate
of any applicable state, local and federal income tax,

12

--------------------------------------------------------------------------------


then the Termination Benefits shall be reduced to the Non-Triggering Amount. If
the Termination Benefits are required to be reduced, the cash severance shall be
reduced first, followed by a reduction in the fringe benefits to be provided in
kind.

SECTION 13.  SOURCE OF PAYMENTS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.

SECTION 14.  COVENANT NOT TO COMPETE.

In the event the Executive’s employment with the Employer is terminated for any
reason prior to the expiration of the Employment Period (except as set forth
below), the Executive hereby covenants and agrees that for a period of two years
following the date of his termination of employment with the Employer (or, if
less, for the Severance Benefits Period), he shall not, without the written
consent of the Employer, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working within any
county in which the Company or the Bank maintains an office as of the date of
termination of the Executive’s employment. In addition, in the event of a breach
by the Executive of any of the provisions of this Section 14, the Employer may
avail itself of such remedies that may be available to it as a result of such
breach by the Executive, with such remedies to be cumulative and not mutually
exclusive. This section shall not be applicable if the Executive is terminated
upon or within one year subsequent to a Change in Control, provided that such
termination is for reasons other than Cause as defined in Section 10(a)(i)
hereof.

SECTION 15.  CONFIDENTIALITY.

Unless he obtains the prior written consent of the Employer, the Executive shall
at all times keep confidential and shall refrain from using for the benefit of
himself, or any person or entity other than the Employer or its subsidiaries or
affiliates, any material document or information obtained from the Employer or
its subsidiaries or affiliates, in the course of his employment with any of them
concerning their properties, operations or business (unless such document or
information is readily ascertainable from public or published information or
trade sources or has otherwise been made available to the public through no
fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 15
shall prevent the Executive, with or without the Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

13

--------------------------------------------------------------------------------


SECTION 16.  SOLICITATION.

The Executive hereby covenants and agrees that, for a period of two years
following his termination of employment with the Employer for any reason, he
shall not, without the written consent of the Employer, either directly or
indirectly:

(a) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14;

(b) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within the counties specified in Section 14, that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within the counties
specified in Section 14; or

(c) solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company or the Bank to
terminate an existing business or commercial relationship with the Company or
the Bank.

SECTION 17.  NO EFFECT ON EMPLOYEE BENEFIT PLANS OR PROGRAMS.

The termination of the Executive’s employment during the Employment Period or
thereafter, whether by the Employer or by the Executive, shall have no effect on
the vested rights of the Executive under the Bank’s qualified or non-qualified
retirement, pension, savings, thrift, profit-sharing or stock bonus plans, group
life, health (including hospitalization, medical and major medical), dental,
accident and long term disability insurance plans, or other employee benefit
plans or programs, or compensation plans or programs in which the Executive was
a participant.

14

--------------------------------------------------------------------------------


SECTION 18.  SUCCESSORS AND ASSIGNS.

(a) This Agreement is personal to each of the parties hereto, and no party may
assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other parties; provided, however, that the
Employer will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer, by an assumption agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession or assignment had
taken place. Failure of the Employer to obtain such an assumption agreement
prior to the effectiveness of any such succession or assignment shall be a
breach of this Agreement and shall entitle the Executive to compensation from
the Employer in the same amount and on the same terms as the compensation
pursuant to Sections 9 or 11 hereof. For purposes of implementing the provisions
of this Section 18(a), the date which any such succession without an assumption
agreement becomes effective shall be deemed the date of termination of the
Executive’s employment.

(b) This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

SECTION 19.  NOTICES.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

15

--------------------------------------------------------------------------------


If to the Executive:

Donald T. Chaffee
At the address last appearing
on the personnel records of
the Employer

If to the Employer:

NewAlliance Bank
195 Church Street
New Haven, CT 06510
(or the address of the Bank’s principal executive office, if different)
Attention: Chairman of the Board

with a copy, in the case of a notice to the Employer, to:

William W. Bouton, III Esq.
Hinckley, Allen & Snyder LLP
20 Church Street
Hartford, CT 06103

SECTION 20.  INDEMNIFICATION FOR ATTORNEYS’ FEES.

(a) The Employer shall indemnify, hold harmless and defend the Executive against
reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved, as a result of his efforts, in good faith, to defend or enforce the
terms of this Agreement. For purposes of this Agreement, any settlement
agreement which provides for payment of any amounts in settlement of the
Employer’s obligations hereunder shall be conclusive evidence of the Executive’s
entitlement to indemnification hereunder, and any such indemnification payments
shall be in addition to amounts payable pursuant to such settlement agreement,
unless such settlement agreement expressly provides otherwise.

(b) The Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Employer may have against the Executive or others. Unless it
is determined that a claim made by the Executive was either frivolous or made in
bad faith, the Employer agrees to pay as incurred (and in any event no later
than March 15 of the year immediately following the year in which incurred), to
the full extent permitted by law, all legal fees and expenses which the
Executive may reasonably incur as a result of or in connection with his
consultation with legal counsel or arising out of any action, suit, proceeding
or contest (regardless of the outcome thereof) by the Employer, the Executive or
others regarding the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result

16

--------------------------------------------------------------------------------


of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code. This Section
20(b) shall apply whether such consultation, action, suit, proceeding or contest
arises before, on, after or as a result of a Change in Control.



SECTION 21.  SEVERABILITY.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

SECTION 22.  WAIVER.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

SECTION 23.  COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

SECTION 24.  GOVERNING LAW.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

SECTION 25.  HEADINGS AND CONSTRUCTION.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

SECTION 26.  ENTIRE AGREEMENT; MODIFICATIONS.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, including that certain employment agreement dated as of April 1, 2004
between the Employer and the Executive and the amended and restated employment
agreements effective as of January 3, 2006 and as of September 25, 2007 between
the Employer and the Executive.

17

--------------------------------------------------------------------------------


No modifications of this Agreement shall be valid unless made in writing and
signed by the parties hereto; provided, however, that if the Employer
determines, after a review of all applicable IRS guidance regarding Section 409A
of the Code, that this Agreement should be further amended to avoid triggering
the tax and interest penalties imposed by Section 409A of the Code, then the
Employer may amend this Agreement to the extent necessary to avoid triggering
the tax and interest penalties imposed by Section 409A of the Code.

SECTION 27.  REQUIRED REGULATORY PROVISIONS.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

SECTION 28. DISPUTE RESOLUTION.

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.

(b) If they do not reach such a solution within a period of thirty (30) days,
then the parties agree first to endeavor in good faith to amicably settle their
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

(c) Thereafter, any unresolved controversy or claim arising out of or relating
to this Agreement or the breach thereof, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the time
demand for arbitration is made by any such party. The parties shall mutually
agree upon a single arbitrator within thirty (30) days of such demand. In the
event that the parties are unable to so agree within such thirty (30) day
period, then within the following thirty (30) day period, one arbitrator shall
be named by each party. A third arbitrator shall be named by the two arbitrators
so chosen within ten (10) days after the appointment of the first two
arbitrators. In the event that the third arbitrator is not agreed upon, he shall
be named by the AAA. Arbitration shall occur in New Haven, Connecticut or such
other location as may be mutually agreed to by the parties.

(d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the

18

--------------------------------------------------------------------------------


arbitration and any judicial proceedings related thereto. The parties
acknowledge that this Agreement evidences a transaction involving interstate
commerce. The United States Arbitration Act and the Rules shall govern the
interpretation, enforcement, and proceedings pursuant to this Section. Any
provisional remedy which would be available from a court of law shall be
available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officers and the Executive has hereunto set his hand, all as of
the date of the restatement of this Agreement.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

                Donald T. Chaffee, Executive                     ATTEST:  
NEWALLIANCE BANK                     By:     By:     Judith E. Falango    
Peyton R. Patterson, Chairman and   First Vice President and Secretary    
             Chief Executive Officer           [Seal]      

19